Citation Nr: 1514399	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-09 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction of a rating for IgA nephropathy with focal segmental necrotizing lesions ("IgA nephropathy") from 30 percent to noncompensable, effective July 1, 2009, was proper.

2.  Entitlement to an increased rating in excess of 30 percent for service-connected IgA nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which reduced the disability rating for IgA nephropathy from 30 percent to noncompensable (zero percent), effective July 1, 2009.  

In February 2015, the Veteran testified at a hearing before a Veterans Law Judge at the RO, and a transcript of that hearing is of record.

The issue of an increased rating for IgA nephropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2008 rating decision, the RO proposed to reduce compensation benefits for the Veteran's service-connected IgA nephropathy from 30 percent to noncompensable.  The Veteran was notified of this proposed reduction in December 2008; he was also notified that he had 30 days to request a hearing and 60 days to submit additional evidence. 

2. In an April 2009 rating decision, the RO reduced compensation benefits for the service-connected IgA nephropathy from 30 percent to noncompensable. 

3.  The 30 percent evaluation assigned for the Veteran's IgA nephropathy had been in effect for more than five years at the time of the April 2009 rating decision that reduced the rating to noncompensable, effective July 1, 2009. 

4. The April 2009 rating decision that reduced the 30 percent rating failed to comply with the provisions of 38 C.F.R. § 3.344 prior to the reduction action.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's service-connected IgA nephropathy from 30 percent to noncompensable effective July 1, 2009, was not proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.14 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board has determined that the reduction of the evaluation of the Veteran's IgA nephropathy from 30 percent to noncompensable was improper, a discussion of VA's duty to notify and to assist as to that issue is not necessary.

Pertinent Law and Regulations

A rating reduction must be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id. 

Prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level and 30 days to request a hearing.  38 C.F.R. § 3.105(e). 

If additional evidence is not received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  Id. 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344 specify, however, that ratings on account of diseases subject to temporary or episodic improvement, such as psychiatric disorders, will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  The regulations provide further that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating. 

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595 

The provisions of 38 C.F.R. § 3.344(a) have been interpreted as imposing four specific requirements on VA prior to a rating reduction:  (1) VA must review "the entire record of examinations and the medical-industrial history...to ascertain whether the recent examination is full and complete"; (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction"; (3) "[r]atings on account of diseases subject to temporary and episodic improvement, e.g.,...asthma..., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated"; and (4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 C.F.R. § 3.344(a)).

The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002), requires that the record establishes that the reduction is warranted by a preponderance of the evidence and that the reduction complied with 38 C.F.R. § 3.344.  See Brown, 5 Vet. App. at 421. 

38 C.F.R. § 3.344(c) provides that § 3.344(a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities that have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344 (c).

Analysis

The Veteran's IgA nephropathy is rated under Diagnostic Code 7599-7502.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that a condition of the genitourinary system (Diagnostic Code 7599) is rated under the criteria for chronic nephritis (Diagnostic Code 7502).  

38 C.F.R. § 4.115b, Diagnostic Code 7502 provides that chronic nephritis is rated as renal dysfunction.  Renal dysfunction provides that a 30 percent disability rating is assigned where there is albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Diagnostic Code 7101 provides that a 10 percent rating for hypertension is warranted where diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  

In a November 2008 rating decision, the RO proposed to reduce compensation benefits from 30 percent to noncompensable for the Veteran's service-connected IgA nephropathy.  The Veteran was notified of this proposed reduction in December 2008; he was also notified that he had 30 days to request a hearing and 60 days to submit additional evidence.  The reduction from 30 percent to noncompensable for the service-connected IgA nephropathy was accomplished by way of a rating decision issued in April 2009.  Thus, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the disability rating by notifying the Veteran of his rights and giving him an opportunity for a hearing and to submit additional argument and evidence. 

In this case, the critical issue is whether 38 C.F.R. § 3.344 applies; that is, whether the 30 percent evaluation was in effect more than five years at the time of the reduction of benefits.  The Veteran was service connected in March 1998 for IgA nephropathy, and a 30 percent disability evaluation was assigned, effective August 29, 1997.  The Board acknowledges that the March 1998 rating decision states that the assigned evaluation was not considered permanent and was subject to a future review.  However, there is no indication the RO ever attempted to reexamine the Veteran.  Rather, the 30 percent rating was in effect for 10 years until the Veteran requested an increased rating in February 2008, which initiated the rating reduction.  Accordingly, as the rating has been in effect over 5 years, the Board is required to comply with the special VA rating-reduction protections in § 3.344.

The Board finds that the reduction is void because the provisions of 38 C.F.R. § 3.344 were not met.  Significantly, the November 2008 rating decision that proposed the reduction indicated that the Veteran failed to report to an examination.  The decision continued to explain that a Medical Evaluation Board examination in August 1999 found improvement in the condition.  So instead of a full and complete examination, the RO relied on the absence of an examination and a MEB report conducted by another agency without any discussion as to whether the evidence made it "reasonably certain that the improvement will be maintained under the ordinary conditions of life."  38 C.F.R. § 3.344.  The RO's decision to reduce the 30 percent rating indicated that a January 2009 VA examination concluded that the Veteran had no symptoms associated with for IgA nephropathy except for urination episodes of 6 times during daytime hours and 2 times during nighttime hours, and that the examiner found no basis for a diagnosis of for IgA nephropathy.  However, there was no indication that the RO considered the provisions of 38 C.F.R. § 3.344.  Moreover, the February 2011 Statement of the Case (SOC) did not include this regulation in the list of pertinent laws, regulations, and rating schedule provisions.  

Although an October 2012 Supplemental Statement of the Case (SSOC) included 38 C.F.R. § 3.344 in the list of pertinent laws, regulations, and rating schedule provisions, its provisions were not adequately considered.  The March 1998 rating decision noted that IgA nephropathy was diagnosed by renal biopsy, treatment consisted of medication therapy, a recent examination noted blood pressure of 128/84, and a urinalysis was negative for red blood cells.  In the January 2009 VA examination, the Veteran's blood pressure readings were 128/75, 125/78, and 114/67, and a urinalysis was absent of protein, sugar, red blood cells, hyaline casts, and granular casts.  There was no indication of whether the Veteran was taking medicine for the IgA nephropathy.  

In a January 2012 VA examination, however, the examiner indicated that the Veteran took continuous medication for IgA nephropathy.  Furthermore, VA treatment records from 2008 and 2009, and thus constructively in VA's possession at the time of the proposed reduction, clearly reflect the Veteran was taking lisinopril.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 38 C.F.R. § 4.104, Diagnostic Code 7101 a 10 percent compensable evaluation is the minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  In other words, at the time of the proposed reduction, the Veteran had hypertension at least 10 percent disabling, and accordingly met the criteria for a 30 percent rating under Diagnostic Code 7502.  Thus, it is unclear how the RO could find improvement of the IgA nephropathy.  Moreover, there was no indication that consideration was given to whether it was reasonably certain that any improvement in the IgA nephropathy would be maintained under the ordinary conditions of life.  Id.  

In light of the above, the Board finds that the April 2009 rating decision was improper and is void ab initio.  Accordingly, the 30 percent evaluation for the Veteran's IgA nephropathy is restored.





ORDER

Restoration of the 30 percent rating for service-connected IgA nephropathy with focal segmental necrotizing lesions is granted.


REMAND

Review of the record reflects that further development is warranted to ensure that there is a complete record upon which to decide the Veteran's increased rating claim so that he is afforded every possible consideration.

A June 2009 VA medical treatment record indicates that the Veteran had a private care nephrologist, Dr. Ness, whom he had been seeing for treatment since 2003.  In addition, an October 2013 private treatment record from Dr. K. Nass indicates that the Veteran was "well known" to him, and that the Veteran's last visit was in April 2010.  However, no treatment records from Dr. Nass dated prior to October 2013 are currently in the file.  The RO should attempt to associate these records with the claims file.  

In addition, the most recent VA treatment records associated with the claims file are from January 2012.  The RO should obtain the VA treatment records for treatment of IgA nephropathy dated from January 2012 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records, including records from Dr. Nass, showing treatment of the IgA nephropathy.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

2.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from January 2012 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


